No. 3-08-0690

_________________________________________________________________
Filed November 20, 2009
                              IN THE

                       APPELLATE COURT OF ILLINOIS

                              THIRD DISTRICT

                                   A.D., 2009

In re ROBIN C.,                 ) Appeal from the Circuit Court
                                ) of the 10th Judicial Circuit,
     a Person Found Subject to ) Peoria County, Illinois,
     Involuntary Admission and )
     Authorized Involuntary     )
     Treatment                  )
                                )
(The People of the State        )
of Illinois,                    ) No. 08-MH-106
                                )
     Petitioner-Appellee,       )
                                )
     v.                         )
                                )
Robin C.,                       ) Honorable
                                ) Katherine Gorman,
     Respondent-Appellant).     ) Judge, Presiding.
_________________________________________________________________

     JUSTICE LYTTON delivered the opinion of the court:
_________________________________________________________________


     Respondent Robin C. appeals from judgments entered by the

trial   court    involuntarily      committing      her   to   a   mental   health

facility   and    authorizing      the    facility’s      staff    to   administer

psychotropic medication to her against her will.                   On appeal, she

argues that the trial court’s order should be reversed because the

State failed     to   (1)   file    a    complete   dispositional       report   as

required by section 3-810 of the Mental Health and Developmental
Disabilities Code (Mental Health Code) (405 ILCS 5/3-810 (West

2006)), (2) demonstrate that involuntary commitment was the least

restrictive environment and (3) establish that she lacked the

capacity to make a reasoned decision to take or refuse medication.

Respondent also maintains that the statutes under which she was

committed are unconstitutional.   We reverse.

     On July 26, 2008, officers delivered respondent to Memorial

Medical Center in Springfield following an incident at her aunt’s

house.   A social worker completed a petition for involuntary

admission.   The petition alleged that respondent knocked on her

aunt’s door and pushed her way into the house, threatening to slap

her mother. Respondent was transported to Peoria Methodist Medical

Center with the petition that same day.

     At Methodist Medical Center, Dr. Simone Turner personally

examined respondent and attached a certificate to the petition

stating that she was a person with a mental illness who was

"reasonably expected to engage in dangerous conduct which may

include threatening behavior or conduct that places that person or

another individual in reasonable expectation of harm." On July 27,

2008, psychiatrist Thena Poteat completed a second certificate,

stating that she had also examined respondent and believed that

respondent suffered from a mental illness.      Dr. Poteat asserted

that because of her illness, respondent was "reasonably expected to

inflict serious physical harm on [herself] or another in the near


                                  2
future."      In conjunction with the petition for commitment, Dr.

Poteat filed a petition for authority to administer involuntary

medication.

     Separate hearings were conducted on July 30, 2008. Dr. Poteat

was the only witness to testify.        At the commitment hearing, Dr.

Poteat stated that she had been treating respondent since her

arrival at Methodist Medical Center on July 26.        She had examined

respondent three or four times and believed that she suffered from

schizophrenia.    She first interviewed respondent on July 27, 2008.

During   that   session,   respondent    asked   to   sign   a    voluntary

application for commitment.     Dr. Poteat refused to allow her to

sign the application because respondent admitted that she would

"turn right around and sign a request for discharge."            Respondent

then got up and started to leave the room.       As she approached the

door, she quickly turned around and "got very close" to Dr. Poteat.

She asked Poteat what hospital she was in and where the hospital

was located.     Dr. Poteat testified that respondent’s conduct was

"intimidating and threatening," and she was afraid respondent might

do something violent.

     Respondent also refused to sign a release for her records from

Memorial Hospital in Springfield.          However, the hospital did

forward her records in the interest of her             care.      Based on

information she obtained from the commitment petition and the

medical records, Dr. Poteat testified that respondent had a history


                                   3
of severe psychotic illness, which included making violent threats.

On July 26, she was taken to Springfield Memorial Hospital after

she pushed her way into her aunt’s house and threatened to slap her

mother.   The previous day, she was walking down the yellow line in

the street. Springfield police officers had to remove her from the

middle of traffic.          Past records also reported allegations of

frightening     children    and   teachers      at   a   school   in   2006    and

threatening people at a public library in 2007.

     In   Dr.    Poteat’s    opinion,       respondent   was   suffering      from

schizophrenia, paranoid-type and did not recognize the need for

treatment.      When respondent first arrived at the hospital, she

refused oral medication.          The staff was required to give her

injections for safety reasons. Dr. Poteat believed that respondent

needed medication.         At the time of the hearing, respondent was

voluntarily taking psychotropic medication.               However, Dr. Poteat

believed respondent agreed to take the medication not because she

recognized the need for treatment but because she thought it would

help her efforts to seek discharge.             Dr. Poteat wanted to change

respondent’s medications, but respondent would not discuss the

matter with her.

     When asked about respondent’s treatment, Dr. Poteat testified

"I would like to have her be able to go back to McFarland Hospital

where they have a history of working with her and the staff there

know[s] her.       She’s been hospitalized there in the past and


                                        4
potentially could be there for a longer--could potentially be

treated there." Based on her examination of respondent, Dr. Poteat

believed that respondent’s condition had not improved sufficiently

to allow her release into any placement less restrictive placement

than a mental health hospital.

     On cross-examination, Dr. Poteat stated that most of her

information about respondent had been from medical records because

respondent had not been receptive to her efforts to engage in

conversation.    Respondent was 45 years old at the time of the

hearing.   Dr. Poteat had no idea how long she had been suffering

from her mental illness.     Respondent’s records revealed that she

had previously functioned at a high level, serving in the military

and receiving an associate’s degree.        Dr. Poteat was unsure how

severe   respondent’s   current   episode   was   compared   to   previous

hospitalizations.

     The trial court concluded that the State proved by clear and

convincing evidence the elements necessary to support its petition.

The court found Robin C. subject to involuntary admission and

ordered her hospitalized in a Department of Human Services facility

for 90 days.    See 405 ILCS 5/3-813 (West 2006).

     Immediately following the commitment hearing, the trial court

conducted an involuntary medication hearing.         Dr. Poteat stated

that respondent had engaged in threatening and disruptive behavior

and that some of the threatening behavior had been directed toward


                                   5
her.    Respondent suffered from schizophrenia, paranoid type, and

had been repeatedly hospitalized since 2005.

       As    an   outpatient,       respondent        refused    to   stay    on   her

medications. Respondent had taken Risperadal in the past with some

success.          She    was     less     aggressive         during     her   current

hospitalization when she was given Zyprexa.                      Dr. Poteat listed

several medications on the petition, including Zyprexa, Risperadal,

Risperadal Contra, Haldol, Haldol Deconate, and Cogentin.                           She

listed all six so that she could change respondent’s prescription

if one of the medications had an unwanted side effect.                    Dr. Poteat

testified that respondent exhibited a deterioration in her ability

to function and lacked the capacity to make informed decisions

about her medication.           In Dr. Poteat’s opinion, respondent lacked

the capacity to consent to psychotropic medication "due to her lack

of insight."

       The    trial     court    granted        the   petition    for    involuntary

medication and approved the listed medications to be administered

by Dr. Poteat for a period of 90 days.                See 405 ILCS 5/2-107.1(a-5)

(5) (West 2006).

                                        ANALYSIS

                                    I.    Mootness

       Initially, the State argues that this appeal is moot because

the trial court’s order had a duration of 90 days and 90 days have

since   passed.         In   this   case,       respondent    could   only    be   held


                                            6
involuntarily and forced to take psychotropic medication against

her will if a new set of petitions were filed.          See In re Barbara

H., 183 Ill. 2d 482 (1998).       As a general rule, a reviewing court

will   not    decide   moot   questions,   render   advisory   opinions   or

consider issues where the result will not be affected regardless of

how the issue is decided.         In re Mary Ann P., 202 Ill. 2d 393

(2002).      However, we will consider otherwise moot issues that fall

within two established exceptions to the mootness doctrine that

apply in this case: (1) the "public interest" exception; and (2)

the "capable of repetition yet evading judicial review" exception.

See In re Alfred H.H., 233 Ill. 2d 345 (2009).

       The first exception, public interest, allows a court to

consider an otherwise moot case when (1) the question presented is

of a public nature, (2) there is a need for an authoritative

determination for the future guidance of public officers, and (3)

there is a likelihood of future recurrence of the question. Alfred

H.H., 233 Ill. 2d at 355.        Here, the substantive issue on appeal

involves the State’s compliance with section 3-810 of the Mental

Health Code.      The question presented is of a public nature and our

determination will guide the State in filing future dispositional

reports.       See In re Andrew B., 386 Ill. App. 3d 337 (2008)

(procedures court must follow to authorize involuntary commitment

and medication involve substantial public concern).            In addition,

the resolution of this issue will contribute to the efficient


                                      7
operation of our judicial system.                See In re Splett, 143 Ill. 2d

225 (1991) (resolving statutorily required notice in involuntary

commitment cases).      Moreover, whether the State has fulfilled the

requirements    of    section      3-810       will   likely   recur    in   future

involuntary commitment cases.         Thus, the public interest exception

applies to this case.

      The issue raised by respondent is also capable of repetition

yet avoiding judicial review.                  This exception to the mootness

doctrine allows review of the issue if (1) the challenged action is

of   a duration too short to be fully litigated prior to its

cessation and (2) there is a reasonable expectation that the same

party would be subject to the same action again.                 Barbara H., 183

Ill. 2d at 491.      There is no question that this action is too short

in duration to be fully litigated in an appeal.                  There is also a

reasonable expectation that respondent would be subject to the same

action again.        The record indicates that respondent has been

involuntarily committed on prior occasions.                    She suffers from

schizophrenia and she will likely confront involuntary commitment

in the future.       Although the facts surrounding a new commitment

petition may be slightly different, section 3-810 must still be

applied. Thus, the resolution of the statutory compliance issue in

this case would have some bearing on a subsequent case involving

respondent.    See In re A Minor, 127 Ill. 2d 247 (1989) (applied

exception   noting     that   it    was    sufficient     that   same    statutory


                                           8
provision will most likely be applied in future cases involving the

same party).

     Under    these   circumstances,             we   conclude      that   the    "public

interest" exception and the "capable of repetition yet evading

review" exception apply.       Accordingly, we will review respondent’s

argument on the merits.

                  II.    Compliance with Section 3-810

     Respondent argues that the trial court’s order should be

reversed because the State failed to file a complete dispositional

report as required under section 3-810 of the Mental Health Code.

      Section 3-810 provides:

             "Before any disposition is determined, the facility

     director or such other person as the court may direct

     shall prepare a written report including information on

     the   appropriateness      and      availability          of    alternative

     treatment     settings,       a    social        investigation        of    the

     respondent, a preliminary treatment plan, and any other

     information which the court may order.                      The treatment

     plan shall describe the respondent’s problems and needs,

     the treatment goals, the proposed treatment methods, and

     a projected timetable for their attainment.                           If the

     respondent is found subject to involuntary admission, the

     court    shall     consider       the       report   in   determining        an

     appropriate disposition."               405 ILCS 5/3-810 (West 2006).


                                             9
The purpose of the report is to provide trial courts with the

information necessary for determining whether an individual is

subject to involuntary commitment. A dispositional report helps to

protect against unreasonable commitments and to ensure adequate

treatment for the mentally ill.        In re Robinson, 151 Ill. 2d 126,

133 (1992).

      Here, the State admits that the dispositional report lacked a

social investigation report and a report on possible alternative

placements. Nevertheless, the State argues that, in the absence of

an   objection    by   respondent,   Dr.    Poteat’s   oral   testimony   was

sufficient to satisfy the statute.          We disagree.

      In In re Robinson, our supreme court held:

              "Where a respondent fails to object to the absence

      of a predispositional report, strict compliance with

      section 3-810 is required only when the legislative

      intent cannot otherwise be achieved. [Citation.] Under

      these    circumstances,   we   believe    that   oral   testimony

      containing the information required by the statute can be

      an adequate substitute for the presentation of a formal,

      written report."     151 Ill. 2d at 134.

However, we have repeatedly recognized that, in the context of

section 3-810, cursory testimony is not an adequate substitute for

a treatment plan or a written discussion of treatment alternatives

incorporated in a formal report.          In re Alaka W., 379 Ill. App. 3d


                                     10
251 (2008); In re Daniel M., 387 Ill. App. 3d 418 (2008); In re

Luttrell, 261 Ill. App. 3d 221 (1994).             "The State satisfies the

requirements of section 3-810 absent a formal written report only

when the testimony provides the specific information required by

the language of the statute."          Alaka W., 379 Ill. App. 3d at 270.

The State’s failure to meet the requirements of section 3-810

results in error which is neither harmless nor forfeited.                Alaka

W., 379 Ill. App. 3d at 269.

     In   this    case,   the    testimony   the    State   elicited   at   the

commitment   hearing      did    not   provide   the   specific    information

required under section 3-810.           Dr. Poteat testified that no less

restrictive course of treatment was available for respondent other

than hospitalization in a mental health facility.             This testimony

was conclusory and unsupported by a factual basis.                  Dr. Poteat

stated that she "would like" respondent to be placed in a mental

hospital equipped to handle her condition, but she did not explain

what other alternative treatments may be available and why she

believed those alternatives were inappropriate.                   Further, Dr.

Poteat did not identify the projected timetables for the treatment

goals set forth in the treatment plan.           Thus, her testimony did not

provide the court with the information necessary to balance the

interests    at    hand    and    adequately     consider    an    appropriate

disposition.      The State’s failure to file a complete dispositional

report or present testimony that otherwise satisfied the statutory


                                        11
requirements, mandates reversal of the trial court’s order.           See

Alaka W., 379 Ill. App. 3d at 271.

                   III.   Constitutional Claims

     Respondent also claims that section 1-119.1(1) and section

104.5 of the Mental Health Code violate due process as guaranteed

by the federal and state constitutions.       U.S. Const., amends. V,

XIV; Ill. Const. 1970, art. I, §2.

     In People v. Hampton, 225 Ill. 2d 238 (2007), the Illinois

Supreme Court reaffirmed the long-standing rule that cases should

be decided on nonconstitutional grounds whenever possible, reaching

constitutional issues only as a last resort:

     "Constitutional   issues   should   be   addressed   only   if

     necessary to decide a case.   People v. Waid, 221 Ill. 2d

     464 (2006), quoting People ex rel. Sklodowski v. State of

     Illinois, 162 Ill.2d 117 (1994).    As noted in E.H., this

     court has gone so far as to add a requirement to our

     rules that courts include a written statement that the

     decision cannot rest upon an alternate, nonconstitutional

     basis before deciding a case on constitutional grounds.

     In re E.H., 224 Ill. 2d at 178, citing 210 Ill. 2d R.

     18(c)(4) (eff. September 1, 2006)." Hampton, 225 Ill. 2d

     at 244.

     Here, we have reversed on statutory grounds.         We therefore

decline to address the constitutional issues raised on appeal.


                                 12
                                  CONCLUSION

    The     judgment   of   the   circuit   court   of   Peoria   County   is

reversed.

    Reversed.

    HOLDRIDGE and SCHMIDT, JJ., concur.




                                      13